PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Siomina, et al.
Application No. 16/640,098
Filed:  February 19, 2020
Attorney Docket Number: 017997.2273

:
:    
:           ON PETITION
:             
:



This is a sua sponte decision, withdrawing the holding of abandonment.

On December 24, 2021, a final Office action was mailed setting a shortened statutory period for reply of three months from its mailing date.  Extensions of the time set for reply are available pursuant to 37 CFR 1.136(a).  On April 21, 2022, a Notice of Abandonment was mailed indicating that the application was abandoned for failure to file a reply to the December 24, 2021, final Office action.  

It is noted that the Technology Center held the subject application abandoned and it is, therefore, appropriate for the Office of Petitions to consider whether the holding of abandonment was properly imposed.  A review of the application file history reveals that the application was prematurely held abandoned as statutory period for reply to the final Office action is not yet expired.

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated. Applicant is informed that no time period running against this application is tolled or extended by the premature imposition of the holding of abandonment nor by the instant decision. The statutory period for response to the final Office action remains as set forth in the final Office action mailed on December 24, 2021.

The application is referred to Technology Center Art Unit 2467 to await a response to the final Office action.  
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-2400.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET